         Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


                                                             )
NATALIA CEBOLLERO-BERTRAN                                    ) CIVIL NO. 3:19-cv-1412(CCC)
                                                             )
                                                             )
        Plaintiff,                                           ) VIOLATIONS OF CLEAN WATER
                                                             ) NEGLIGENCE; RIPARIAN RIGHTS
                v.                                           )
                                                             )
                                                             ) JURY TRIAL DEMANDED
PUERTO RICO AQUEDUCT AND SEWER                               )
AUTHORITY,                                                   )
                                                             )
        Defendant                                            )
                                                             )
                                                             )

                              DEFENDANT’s MOTION TO DISMISS

        NOW COMES the defendant Puerto Rico Aqueduct and Sewer Authority ("PRASA")

through the undersigned attorney pursuant to Rules 12(b) (1) and 12(b) (6) of the Federal

Rules of Civil Procedure and very respectfully pleads, prays and requests:

                                                     I.

                                            INTRODUCTION

        Natalia Cebollero-Bertran (“Plaintiff”) filed a Complaint against PRASA pursuant to

the citizen suit provision of the Federal Water Pollution Control Act ("Clean Water Act" or

"CWA"), 33 U.S.C. § 1365(a) (1)1.


1 33 U.S.C. § 1365(a) Authorization; jurisdiction Except as provided in subsection (b) of this section, any
citizen may commence a civil action on his own behalf—(1) against any person (including (i) the United
States, and (ii) any other governmental instrumentality of agency to the extent permitted by the eleventh
amendment to the Constitution) who is alleged to be in violation of (A) an effluent standard or limitation
under this chapter or (B) an order issued by the Administrator or a State with respect to such a standard
or limitation...

                                                   1 of 17
         Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 2 of 17




        In the Complaint, the Plaintiff alleges overflows in two (2) separate locations of the

wastewater collection system2 associated with PRASA’s Puerto Nuevo Regional

Wastewater Treatment Plant (“Puerto Nuevo RWWTP”). One location is at a street in Villa

Nevarez and the second in the Centro Médico area. Specifically, Plaintiff alleges that when

it rains heavily, rainwater infiltrates the sewage system and manholes overflow into an

adjacent rainwater drain3 that convey the commingled sewage and rainwater into the Buena

Vista Creek, a tributary of the Puerto Nuevo River, at the same location identified by GPS

coordinate near Plaintiff’s residence.

        PRASA hereby respectfully submits to this Honorable Court that the Complaint

should be dismissed because: (1) the complaint is barred by the approved Consent Decree

and judgment entered in U.S. District Court, District Court of Puerto Rico (San Juan), Civil

Docket for Case #3:15-cv-02283-JAC, #10 and #11, respectively), and; (2) Plaintiff failed to

meet the jurisdictional pre-requirements prescribed at 33 USC § 1365 (b)(1)(A) and 40 CFR

Part 135.3 by not giving adequate notice to PRASA.

                                                    II.

                             APPLICABLE LAW AND ARGUMENT

Standard of Evaluation of a motion to dismiss:

        Pursuant to Rule 12(b) (1) of the Federal Rules of Civil Procedure ("FRCP"), a

litigant's claims must be dismissed if the court lacks jurisdiction over the subject matter of


2 For purpose of this Motion to Dismiss, the term wastewater collection system and sewer system are
used interchangeably and mean the same.
3 PRASA does not own or operate Municipal Separate Stormwater Sewer Systems (MS4). A MS4 is a

conveyance or system of conveyance owned or operated by a state, city, town, county, village, or other
public entity designed to collect or convey stormwater by way of drains, pipes, ditches, not a combined
sewer or part of a POTW, and discharges to waters of the United States.

                                                 2 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 3 of 17




the claim. Barrios-Velazquez v. AEELA, 84 F.3d 487, 489-90 (1st Cir. 1996). Fed. R. Civ.

P. 12(b) (1) is the proper vehicle for challenging a court’s subject matter jurisdiction.

Valentin v. Hospital Bella Vista, 254 F.3d 358, 362-63 (1st Cir. 2001). When faced with a

jurisdictional challenge, the court must “give weight to well-pleaded factual averments in the

operative pleadings … and indulge every reasonable inference in the pleader’s favor.”

Aguilar v. U.S. Immigration and Customs Enforcement Div. of Dept. of Homeland Sec., 510

F.3d 1, 8 (1st Cir. 2007).

       Under FRCP 12(b) (6), a court must dismiss a Complaint if it fails to state a claim for

which relief may be granted. In reviewing a challenge under both Rules 12(b)(1) and

12(b)(6), the court views the well-pleaded facts in the light most favorable to plaintiff and

draws all reasonable inferences in Plaintiff’s favor. IOM Corp. v. Brown Forman Corp., 627

F.3d 440, 443 (1st Cir. 2010). However, "the tenet that a court must accept as true all the

allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must allege a plausible

entitlement to relief in order to survive dismissal. Rodríguez Ortíz v. Margo Caribe, Inc.,

490 F.3d 92, 95 (1st Cir.2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 544).

       Both FRCP 12(b) (1) and FRCP 12(b) (6) mandate dismissal in this case.

CWA Citizen Suit Provision

       The CWA provides for enforcement by EPA, state agencies and allows citizens to

file “citizen suits” to enforce the CWA. 33 U.S.C. § 1319 and § 1365. Citizen suits are

authorized "against any person . . . who is alleged to be in violation of (A) an effluent


                                           3 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 4 of 17




standard or limitation under [the CWA] or (B) an order issued by the [EPA] or a State with

respect to such a standard or limitation." 33 U.S.C. § 1365(a) (1). However, the authority

given comes with prescribed limitations set forth under Section 1365(b) that preclude a

citizen suit. These limitations are:

   “(b) Notice No action may be commenced —

       (1) under subsection (a) (1) of this section —

       (A) prior to sixty days after the plaintiff has given notice of the alleged violation (i)

       to the [EPA], (ii) to the State in which the alleged violation occurs, and (iii) to any

       alleged violator of the standard, limitation, or order, or

       (B) if the [EPA] or State has commenced and is diligently prosecuting a civil or

       criminal action in a court of the United States, or a State to require compliance with

       the standard, limitation, or order, but in any such action in a court of the United

       States any citizen may intervene as a matter of right.

       ****

       Notice under this subsection shall be given in such manner as the [EPA] shall

       prescribe by regulation.” 33 U.S.C. § 1365(b)

Proper Notice

       The content of the notice is prescribed by regulation promulgated by the EPA. 33

U.S.C. § 1365 (b). Cmty. Ass’n for Restoration of the Env’t v. Henry Bosma Dairy, 305

F.3d 943, 950 (9th Cir. 2002). The EPA prescribes at 40 C.F.R. Part 135.3(a) that notice

provide "sufficient information to permit the recipient to identify the specific standard,

limitation, or order alleged to have been violated, the activity alleged to constitute a


                                            4 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 5 of 17




violation, the person or persons responsible for the alleged violation, the location of the

alleged violation, [and] the date or dates of such violation."

       In the instant case, the Plaintiff’s Notice did not provide sufficient information of the

activity alleged to constitute a violation to permit PRASA the opportunity to correct or a

reasonable basis upon which to take action regarding the Centro Medico area nor dates of

such activity that constitutes a violation. No information was given traceable to PRASA that

the alleged sewage from the hospitals and mental hospitals of the Centro Médico area

during heavy rains are attributable to or result from PRASA’s actions or installations. See

Ex. No. 1 of the Complaint - 60 Day Notice Letter, page 4.

       In doing so, the Notice does not give PRASA a clear understanding of the alleged

violation to address it and bring itself into compliance. Notice serves the purpose to give

violator an opportunity to bring itself into complete compliance with the CWA and thus render

unnecessary a citizen suit. Laidlaw, 528 U.S 167, 175 (2000). Furthermore, the notice must

be sufficiently specific to inform the alleged violator about what it is doing wrong, so that it

will know what corrective actions will avert the lawsuit. See Atl. States Legal Found, Inc. v.

Stroh Dir Casting Co., 116 F.3d 814, 819 (7th Cir. 1997).

       Plaintiffs shortcoming in fulfilling the EPA regulatory mandatory prescribed notice

content requirements is a jurisdictional defect and clearly ground for dismissal under 33

U.S.C § 1365 of the Centro Médico area grievance of the Complaint.

Diligent Prosecution Bar

       The CWA gives primary enforcement authority to the EPA and state enforcement

agencies. Under 33 U.S.C. § 1365 (g)(6)(A)(i), citizen suits must be dismissed for lack of


                                            5 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 6 of 17




subject matter jurisdiction when EPA has commenced and is diligently prosecuting a civil

action in a court against an alleged violator. Pursuant to 33 U.S.C. § 1365(b)(1)(B) of the

CWA, a citizen cannot bring a private action to enjoin violations of the CWA "if the [EPA]

or State has commenced and is diligently prosecuting a civil or criminal action in a court

of the United States, or a State to require compliance with the standard, limitation, or

order." “Section 1365(b) (1) (B) does not require government prosecution to be far-

reaching or zealous. It requires only diligence.”   Karr v. Hefner, 475 F.3d 1192, 1197

(10th) Cir 2007).

       EPA filed on September 15, 2015 a complaint against PRASA in case 3:15-cv-

02283-JAG in the U.S. District Court for the District of Puerto Rico (San Juan)

concurrently with the lodging of a Consent Decree between United States of America and

PRASA (“EPA Complaint”). See U.S. District Court, District Court of Puerto Rico (San

Juan), Civil Docket for Case #3:15-cv-02283-JAC, #1. The EPA Complaint sought

injunctive relief and civil penalties for CWA violations at some of PRASA's wastewater

treatment plants (“WWTPs), sludge treatment systems (“STS”) at water treatment plants

(“WTPs”) and WWTP pump stations. Specifically, the Complaint alleged effluent limit

violations at certain WTPs and WWTPs, overflows from certain WWTP pump stations

and the wastewater collection system of the Puerto Nuevo Regional Wastewater

Treatment Plant (“Puerto Nuevo RWWTP”), and violation of the condition in National

Pollution Discharge Elimination System permits to properly operate and maintain the

WWTPs.




                                          6 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 7 of 17




      As for violations of the nature alleged by Plaintiff in the Compliant, EPA Complaint

also alleged that EPA inspectors conducted numerous inspections of portions of the

wastewater collection system of the Puerto Nuevo RWWTP. The EPA inspectors allegedly

found examples of improper operation and maintenance in the Puerto Nuevo RWWTP

wastewater collection system, as well as unauthorized discharges of pollutants from

manholes into waters of the United States, stormwater collection systems, streets,

sidewalks, and buildings. Some of the EPA inspections were alleged to be in response to

citizen complaints. See Paragraphs 39-64 of the EPA Complaint.

      Additionally, alleged was that PRASA self-reported many unauthorized discharges

to waters of the United States from its Puerto Nuevo RWWTP collection system from 2010-

2014 and failed to report others in violation of the CWA and its NPDES permit. See

Paragraph 81 of the EPA Complaint.

      On October 8, 2015, a Notice of the Consent Decree between EPA and PRASA

was published in the Federal Register (80 Fed. Reg. 60, 931), announcing that a

proposed Consent Decree had been lodged September 15, 2015 with the United States

District Court for the District of Puerto Rico and that the United States Department of

Justice (DOJ) would be accepting public comment on the Consent Decree for the next 30

days. See 80 Fed. Reg. 60,931 (October 8, 2015). The comment period ended and the

United States received four sets of comments: three from citizens and one from a non-

governmental organization (collectively Commenters) regarding the proposed Consent

Decree. The Commenters did not oppose entry of the Consent Decree, but did raise




                                         7 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 8 of 17




questions about certain provisions. No comments raised concerned the locations

identified in the Notice and Complaint.

       After carefully considering the comments and concluding that the Consent

Decree was fair, reasonable and consistent with goals of the CWA, the United States of

America sought approval of the Court by motion titled Plaintiff’s Unopposed Motion to

enter Consent Decree filed on May 12, 2016. See U.S. District Court, District Court of

Puerto Rico (San Juan), Civil Docket for Case #3:15-cv-02283-JAC, #10. The Court

entered its approval of the Consent Decree on May 23, 2016. See U.S. District Court,

District Court of Puerto Rico (San Juan), Civil Docket for Case #3:15-cv-02283-JAC, #10.

A final judgment was entered pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

See U.S. District Court, District Court of Puerto Rico (San Juan), Civil Docket for Case

#3:15-cv-02283-JAC, #11.

       The Consent Decree requires PRASA to bring its various facilities into compliance

with its NPDES permits and the CWA, and to bear the costs required to accomplish this

legal mandate. It imposes on PRASA to comply with schedules of implementing

remedial actions at its facilities. It also requires that PRASA comprehensively conduct

studies of its sewers, perform necessary repairs and construction to correct the problems

identified, and comply with the CWA and its Permits. Also required is the rendering of

multiple reports to EPA detailing the works being carried out under the Consent Decree.

For not complying with the Consent Decree obligations, PRASA is subject to stipulated

penalties. See Section XXII of the Decree.




                                          8 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 9 of 17




      The injunctive relief required, in particular the Sewer System Operation and

Maintenance Program (“S2OMP”) and Sewer System Condition Assessment, tailored

specifically for the Puerto Nuevo RWWTP sewer system will cause PRASA to go through

its sewer system with a “fine-tooth comb”. In doing so, as PRASA proceeds through the

sewer system in phases conducting inspections, observations and cleaning, eliminating

blockages and overflows in accordance with the EPA approved Spill Response and

Clean-up Plan (“SRCP”), identifying defects and interconnections, performing corrective

actions, repairs and programming others on a prioritized basis, and collecting and

retaining information concerning the general conditions of pipes, manholes and joints,

including but not limited to blockages found, cracked, broken or ruptured pipes and the

diameter and materials of the pipes, it will leave in place for the Puerto Nuevo RWWTP

sewer system an operation and maintenance program that provides for preventive

maintenance services by way of recurrent Sewer System Reconnaissance, Sewer

Cleaning, Fats, Oil and Grease (“FOG”) Control, and Sanitary Sewer Overflow (“SSO”),

Dry Weather Overflow (“DWO”) and Unauthorized Release Prevention and Control.

      As the S2OMP evolves and improves as additional information is gathered about

the sewer system, PRASA is to continue in the course of its daily operations to undertake

FOG Control, SSOs, DWOs and Unauthorized Release Prevention and Control, SRCP, and

the Areas of Concern activities. These activities include performing programmed repair

and replacement projects and responding, mitigating, cleaning, correcting, reporting and

repairing collection system issues associated with complaints received or evaluations

conducted in response to wastewater collection system issues reported or detected.


                                         9 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 10 of 17




      The objectives of the Consent Decree are consistent with the enunciated goals of

the CWA "to restore and maintain the chemical, physical and biological integrity of the

Nation's waters." See Section 101(a), 33 U.S.C. § 1251(a). Specifically, the CWA created

the goal of eliminating all unpermitted discharges of pollutants into navigable waters, and

established a national policy "that area wide waste treatment management planning

processes be developed and implemented to assure adequate control of sources of

pollutants in each State." See 33 U.S.C. § 1251(a) (1) and (5). The Consent Decree

contains a comprehensive schedule of specific remedial measures designed to address

effluent violations and illegal discharges from PRASA's facilities. The continued

implementation of the comprehensive injunctive relief required under the Consent Decree

should ensure better operation and maintenance of PRASA's facilities and will assist PRASA

in addressing the CWA violations alleged in the EPA Complaint, as well as the Plaintiff’s

Complaint. In particular, to name some, the implementation of remedial measure projects

and PRASA EPA approved programs: Integrated Maintenance, Process Control System,

Spill Response and Clean-up Plan, Training, Wastewater Treatment Capacity and Flow

Management, and the S2OMP and too, identification of Areas of Concern in the collection

system of Puerto Nuevo RWWTP.

      In the case of North and South Rivers Watershed Association, Inc. v. Town of

Scituate, the First Circuit, drawing on Gwaltney of Smithfield, Ltd., 484 U.S. 49 at 60,

sketched the interrelation between governmental and 33 U.S.C. § 1365 citizen

enforcement actions:




                                         10 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 11 of 17




       The primary function of the provision for citizen suits is to enable private parties to

       assist in enforcement efforts where Federal and State authorities appear unwilling

       to act. Congress has found it necessary expressly to "recognize, preserve and

       protect the primary responsibility and rights of the States to prevent, reduce and

       eliminate pollution." 33 U.S.C. § 1251(b) (emphasis supplied). It follows that "the

       citizen suit [under section 505] is meant to supplement rather than to supplant

       governmental [enforcement] action." Gwaltney of Smithfield v. Chesapeake Bay

       Foundation, 484 U.S. 49, 60, 108 S.Ct. 376, 383, 98 L.Ed.2d 306 (1987).

       Presumably, then, when it appears that governmental action under either the

       Federal or comparable State Clean Water Acts begins and is diligently prosecuted,

       the need for citizen's suits vanishes. See Gwaltney, 484 U.S. at 60-61, 108 S.Ct.

       at 383-384.” 949 F.2d 552, 555 (1st Cir. 1991).

       EPA acted years before the Plaintiff’s Complaint and prosecuted diligently the

concerns of citizens and raised by Plaintiff in the Complaint. The Consent Decree

requires, among other things, compliance with comprehensive and substantive injunctive

relief specific to the wastewater collection system of the Puerto Nuevo RWWTP to

mitigate, reduce and eliminate all unpermitted discharges of pollutants into navigable waters,

such as the ones identified in Plaintiff’s Complaint. Thus, as determined in Gwaltney and

cited above, the need for Plaintiff’s citizen suit “vanishes”.

       Plaintiff concludes that the Consent Decree between PRASA and EPA does not

“speak of the alleged violations and the subject action raised in [the] [C]omplaint”,

because it does not mention the specific discharge identified by GPS coordinates in the


                                           11 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 12 of 17




Complaint and Notice as it did against discharges of pollutants occurring on a street in

the Villa Nevarez neighborhood 2,796 feet away. See Complaint, Paragraph 25 and 26.

Plaintiff’s averments reflect a clear misunderstanding of the nature of the violations raised

in the EPA Complaint and the breath of the Consent Decree, as well as to the specific

injunctive relief items PRASA must implement to assure proper operation and

maintenance of the Puerto Nuevo RWWTP sewer system and compliance with the CWA

and NPDES permit.

       The Consent Decree recognizes that remedial actions to address wastewater

collection systems issues and overflows will take some time to complete. Therefore, the

Consent Decree requires reporting of overflows within twenty four (24) hours of discovery

using an EPA Reporting Form, implementing and enforcing FOG Control, and response

to overflows in accordance with the EPA approved Spill Response and Clean-up Plan,

and particularly for the Puerto Nuevo RWWTP sewer system, the implementation of the

S2OMP, SSOs, DWOs and Unauthorized Release Prevention and Control, Sewer System

Condition Assessment Program, and Areas of Concern activities.

       In such cases, where locations in the Puerto Nuevo RWWTP sewer system require

recurrent, programmed and specific actions or the development of a project to alleviate the

impacts of overflows until the Puerto Nuevo RWWTP sewer system is assessed at such

location and the actions needed to resolve the issue are completed, the Consent Decree

provides that such locations be tracked and addressed as part of the Areas of Concern

Section (Section XII) of the Consent Decree. With such forethought in mind under the

Consent Decree, in the event a location needs be tracked and addressed as part of the


                                          12 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 13 of 17




Areas of Concern Section (Section XII) of the Consent Decree, EPA and PRASA may

add such location as an Area of Concern. Furthermore, the Consent Decree provides that

PRASA is subject to stipulated penalties if it fails to undertake the actions required at the

locations identified at the time of lodging in Appendix R or actions required in any newly

identified Areas of Concern.

       On May 17, 2019, PRASA notified EPA that it added a new Area of Concern location

based on the criteria identified in Areas of Concern Section (Section XII) of the Consent

Decree. A copy of the letter was electronically delivered to counsels of record for the

Plaintiff to the email address provided on record in this case. PRASA informed EPA that

the location was identified considering various complaints received and overflow events

reported to EPA related to heavy rain events. The area of the new location includes the

one identified by Plaintiff in Villa Nevarez. The points of location for new Area of Concern

activities include 10th Street from 20th Street to 32nd Street and Gutemberg Street from

32nd Street to Galileo.    The activities to be performed involve the inspection and

monitoring of the sewer system on a monthly basis; continuing efforts towards identifying

the rainwater source(s) into the sewer system by conducting additional evaluations and

camera inspections; and inspection every six (6) months of certain food service

establishments in the area that may be contributing Fats, Oil and Grease to the sewer

system of the Area of Concern and provide an education campaign to these

establishments on best management practices to control and manage Fats, Oil and

Grease to assure that grease accumulations are not restricting the capacity of the sewer

system causing or contributing to overflows.


                                          13 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 14 of 17




       An EPA's prosecutorial strategy must not coincide with that of the Plaintiff. As

expressed by the Sixth Circuit, "[S]econd guessing of the EPA's assessment of an

appropriate remedy fails to respect the statute's careful distribution of enforcement

authority among the federal EPA, the States and private citizens, all of which permit

citizens to act where the EPA has ‘failed' to do so, not where the EPA has acted but has

not acted aggressively enough in the citizens' view." Ellis v. Gallatin Steel Co., 390 F.3d

461, 477 (6th Cir.2004); see N. & S. Rivers Watershed Ass'n v. Scituate, 949 F.2d 552,

558 (1st Cir.1991) (“Merely because the State may not be taking the precise action

Appellant wants it to or moving with the alacrity Appellant desires does not entitle

Appellant to injunctive relief."); Conn. Fund for Env't v. Contract Plating Co., 631 F. Supp.

1291, 1293 (D.Conn.1986) ("[A] federal court ought not to allow a citizens' suit to proceed

merely because a prior pending state suit has not alleged as many separate violations of

the Act as has the citizens' suit and therefore seeks to impose a less substantial civil

penalty on the defendant."). Moreover, an unsatisfactory result does not necessarily imply

lack of diligence. See Scituate, 949 F.2d at 558 ("[V]iolations may continue despite

everything reasonably possible being done by the [government] . . . to correct them. Thus,

an enforcement action does not lose its ‘diligence’ if violations occur after the action is

taken, as long as ‘everything reasonable possible’ is done to correct the violations");

When the EPA chooses to enforce the CWA through a consent decree, failure to defer to

its judgment can undermine agency strategy. If a defendant is exposed to a citizen suit

whenever the EPA grants it a concession, defendants will have little incentive to negotiate




                                          14 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 15 of 17




consent decrees. The Supreme Court has recognized the importance of deference to the

EPA's negotiations:

      Suppose . . . that the Administrator agreed not to assess or otherwise seek civil

      penalties on the condition that the violator take some extreme corrective action,

      such as to install particularly effective but expensive machinery, that it otherwise

      would not be obliged to take. If citizens could file suit . . . in order to seek the civil

      penalties that the Administrator chose to forgo, then the Administrator's discretion

      to enforce the Act in the public interest would be curtailed considerably. Gwaltney,

      484 U.S. at 60-61, 108 S.Ct. 376.

      As one court nicely put it, "An Administrator unable to make concessions is unable

to obtain them." Heritage Group, 973 F.2d at 1324; see Ark. Wildlife Fed'n v. ICI [475 F.3d

1198] Americas, Inc., 29 F.3d 376, 380 (8th Cir. 1994) ("It would be unreasonable and

inappropriate to find failure to diligently prosecute simply because [defendants] prevailed

in some fashion or because a compromise was reached."). In Karr, the Court found that

EPA’s prosecution was diligent because the agency investigated and reached a

settlement with the defendants concerning essentially the same violations alleged in the

plaintiff’s complaint. Karr, 475 F.3d at 1198. In Scituate, an enforcement order and

defendants’ subsequent compliance with mandatory tasks were considered ‘diligent

prosecution’.   N. & S. Rivers Watershed Ass'n v. Scituate, 949 F.2d 552, 557 (1st

Cir.1991). The court should not interpret § 1365 of the CWA in a manner that would

undermine the EPA's ability to reach voluntary settlements with defendants.




                                           15 of 17
       Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 16 of 17




       A Consent Decree accorded and lodged in Court does divest citizens of their role

in helping to bring about remedies for CWA violations. The Department of Justice's

regulations entitle citizens to comment on pending environmental consent decrees. See

28 C.F.R. § 50.7 ("It is hereby established as the policy of the Department of Justice to

consent to a proposed judgment in an action to enjoin discharges of pollutants into the

environment only after or on condition that an opportunity is afforded persons (natural or

corporate) who are not named as parties to the action to comment on the proposed

judgment prior to its entry by the court.").

       Citizen-plaintiffs must meet a high standard to demonstrate that EPA has failed to

prosecute a violation diligently. See, e.g., Scituate, 949 F.2d at 557 ("Where an agency

has specifically addressed the concerns of an analogous citizen's suit, deference to the

agency's plan of attack should be particularly favored."); Comty. of Cambridge Envtl.

Health Cmty. & Dev. Group v. City of Cambridge, 115 F.Supp.2d 550, 554 (D.Md.2000)

("Most courts considering the diligence of a state or federal prosecution have exhibited

substantial deference for the agency's process.")

       For all of the foregoing reasons, the diligent prosecution statutory bar requires

dismissal of the Complaint, since the alleged violations committed by PRASA are being

currently prosecuted by the EPA pursuant to the court approved Consent Decree in U.S.

District Court, District Court of Puerto Rico (San Juan), Civil Docket for Case #3:15-cv-

02283-JAC.

       WHEREFORE, PRASA requests that this Honorable Court grant Defendant's Motion

to Dismiss of Plaintiff’s Complaint.


                                           16 of 17
        Case 3:19-cv-01412-CCC Document 10 Filed 06/20/19 Page 17 of 17




        RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 20th day of June

2019.

        CERTIFICATE OF SERVICE: I hereby certify that on June 20, 2019, a copy of the

foregoing Defendant PRASA’s Motion to Dismiss was filed electronically with the Clerk of

the Court using the CM/ECF system, which upon information and belief will send

notification of such filing to all counsel of record.


                                           s/Jorge Marrero Narváez
                                           JORGE MARRERO NARVAEZ
                                           USDC PR Bar No. 202210
                                           Counsel for Defendant

                                           Puerto Rico Aqueduct and Sewer Authority
                                           Office of General Counsel
                                           PO BOX 7066
                                           San Juan, Puerto Rico 00916-7066
                                           Telephone: 787-620-2277, Extension 2659
                                           Facsimile: 787-620-3785
                                           Email: jorge.marrero@acueductospr.com


                                           BENNAZAR, GARCÍA & MILIÁN, C.S.P.
                                           Attorneys for PRASA and MAPFRE
                                           P.O. Box 194000 No. 212
                                           San Juan, Puerto Rico 00919-4000
                                           Tel. 787-754-9191 Fax 787-764-3101


                                           By:         s/A. J. BENNAZAR ZEQUEIRA
                                                       A. J. BENNAZAR ZEQUEIRA
                                                       USDC-PR No. 120907
                                                       ajb@bennazar.org


                                           By:         s/CARLOS R. RAMIREZ ISERN
                                                       CARLOS R. RAMIREZ ISERN
                                                       USDC-PR No. 305907
                                                       carlos.ramirez@bennazar.org

                                            17 of 17
